Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2014

                                     No. 04-14-00197-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                        Robert ROMO,
                                          Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 414481
                      The Honorable Michael La Hood, Judge Presiding


                                        ORDER

         Appellee’s second motion for extension of time to file his brief is GRANTED. Appellee’s
brief is due on October 15, 2014. No further extensions will be granted.



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court